IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 18, 2008
                                     No. 06-60769
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

BUJAR SHEHU

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A98 116 470


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
       On February 8, 2008, the petition for panel rehearing was GRANTED.
The prior opinion is WITHDRAWN, see Shehu v. Mukasey, 261 F. App’x 644,
2007 WL 4511863 (5th Cir. Dec. 21, 2007), and this opinion is SUBSTITUTED
therefor.
       Bujar Shehu, a native and citizen of Albania, petitions this court to review
the decision of the Board of Immigration Appeals (BIA) affirming the denial of
his applications for asylum, withholding of removal, and relief under the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-60769

Convention Against Torture (CAT). Shehu is a member of the democratic party
in Albania. Shehu argues that the evidence established that he suffered past
persecution because he was stabbed at a socialist festival by socialist youths. He
also contends that he has a well-founded fear of future persecution because he
fears he will be killed upon his return to Albania due to threats received by his
family.
      Generally, we review the decision of the BIA and will consider the
underlying decision of the IJ only if it influenced the BIA’s determination.
Mikhael v. I.N.S., 115 F.3d 299, 302 (5th Cir. 1997). When, as in this case, the
BIA affirms the Immigration Judge’s (IJ) decision without a written opinion, we
review the IJ’s decision. Id.
      We conclude that the decision is supported by substantial evidence, and
the evidence in the record does not compel a contrary conclusion. Gomez-Mejia
v. I.N.S., 56 F.3d 700, 702 (5th Cir. 1995). Shehu’s testimony does not establish
that he was attacked by government officials because of his political beliefs but
rather that he was involved in a drunken altercation. Shehu’s family continues
to reside in Albania. Additionally, the democratic party won a majority of seats
in the recent governmental election.
      Because Shehu failed to make the requisite showing for asylum, he cannot
meet the more stringent standard for proving eligibility for withholding of
removal. See Faddoul v. I.N.S., 37 F.3d 185, 188 (5th Cir. 1994). Likewise,
Shehu cannot show that more likely than not he would be subjected to torture
upon his return to Albania, and therefore cannot show eligibility for relief under
the CAT. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002).
      Accordingly, the petition for review is DENIED.




                                        2